EXHIBIT 16.1 JEWETT, SCHWARTZ, WOLFE & ASSOCIATES HOLLYWOOD, FL April 27, 2011 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of MedLink International, Inc., (the “Company”) Form 8-K dated April 26, 2011, and are in agreement with the statements relating only to Jewett, Schwartz, Wolfe & Associatescontained therein. We have no basis to agree or disagree with other statements of the Company contained therein Very truly yours, /s/ JEWETT, SCHWARTZ, WOLFE & ASSOCIATES
